People v Alexander (2015 NY Slip Op 00701)





People v Alexander


2015 NY Slip Op 00701


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


14082 687N/11

[*1] The People of the State of New York, Respondent,
vLarry Alexander, Defendant-Appellant.


Richard M. Greenberg, Office of The Appellate Defender, New York (Sam Mendez of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered December 19, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree (two counts), criminally using drug paraphernalia in the second degree and unlawfully dealing with a child in the first degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of eight years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. In addition to police testimony, there was evidence of recorded phone calls by defendant that can reasonably be interpreted as incriminating.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK